DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0014486 to Creechley et al in view of “Set-Point Weighted PID Controller Tuning for Time-Delayed Unstable Processes” by Chen et al.
Referring to claim 1, Creechley shows a control system of a vertical farm comprising: a machine vision system providing plant health feedback of one or more plants of the vertical farm (paragraph 0075 – “The device may be a digital imaging device, such as a digital camera, suitable for capturing images of growing crop plants which may be used for generating measurements of leaf ”); a processor and memory programmed to provide output control of light, water, and atmospheric conditions (paragraph 0175 shows air, water, and nutrient supplies being controlled) supplied to the one or more plants based, at least partially, on the machine vision plant health feedback (paragraph 0081 – “analyzing the input data from the monitored growth conditions 610 provided by the sensors 615 and crop characteristic measuring devices 625, sent to the senor arrays 30 and subsequently transmitted to the master control system 600 for processing. Once this data is collected and analyzed, the master control system 600 is configured, through Deep Learning, Artificial Intelligence programming 690, to adjust growth conditions by sending out new instructions 671, 672, 674 to the various environmental control systems 675, 685 and nutrient control systems 300 in order to improve and continually optimize the output characteristics 695 of the crop.”, paragraph 0112 lists variables that can be controlled); an input system providing feedback control of light sensors, water sensors, and atmospheric condition sensors; and wherein the memory is dynamically updated to provide an optimal output control of the light, the water, and the atmospheric conditions supplied to the one or more plants based on the machine vision plant health feedback and the feedback control of the light sensors, the water sensors, and the atmospheric condition sensors (for example, paragraph 0109 – “It also includes a software module that applies an algorithm to the environmental condition data generated by the sensor(s), and to the crop characteristic data generated by the device(s). By application of the algorithm, one or more improved environmental growing 
While it is shown that Creechley uses a sensor based feedback system for control of a vertical farm system, it is not clearly shown in Creechley that the feedback control system is “weighted feedback control”.    The examiner reviewed the specification for a more specific explanation of a weighted feedback control system as this term could be interpreted in several different ways.  This term “weighted feedback control” does not seem to be, itself, a term of art that is commonly used and understood.   There are many types of feedback control with weighting applied in a variety of methods.   For example, it is unclear whether applicant is claiming that the weighted feedback is weighting the different sensor inputs (for example, prioritizing water and air over nutrients) or whether the feedback is weighted in time such that more recent sensor readings are weighed more heavily but older sensor readings are still used in the calculations.   This concept of a weighted PID controller is shown in Chen and is a known method of set-point weighting to stabilize the relationship between the inputs and outputs of a controlled system.
Chen shows where a set-point weighted PID controller is compared with standard error signal PID controllers and finds that the set-point weighted control reduces overshoot and corrects errors quicker than a standard PID controller.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the weighted feedback control concepts found in the Chen reference to execute the control in Creechley which says “the processor may be any conventional processor, controller, microcontroller, or state machine” (paragraph 0047).  As the weighted 

Referring to claim 2, Creechley shows wherein the optimal light output control includes one or more of light intensity (paragraph 0085), wavelength, duty cycle, or a combination thereof.
Referring to claim 3, Creechley shows wherein the optimal output control of the water includes one or more of water P.H., water temperature, a water temperature gradient over a time period, water pressure, water volume flow, water height levels, electrical conductivity of water (paragraph 0087 - aqueous electrical conductivity), or a combination thereof.
Referring to claim 4, Creechley shows wherein the optimal output control of the atmospheric conditions includes one or more of atmospheric levels of CO2, humidity (paragraph 0088), atmospheric temperature, or a combination thereof.
Referring to claim 5, Creechley shows wherein the machine vision system uses one or more cameras (paragraph 0108).
Referring to claim 6, Creechley shows dynamically controllable lighting (paragraphs 0042 and 0072 show light control systems).
Referring to claim 7, Creechley shows wherein the processor can dynamically change intensity, wavelength, or duty cycle of the dynamically controllable lighting (0085 – light intensity).
Referring to claim 8, Creechley shows wherein the machine vision system provides plant health feedback of two or more plants of the vertical farm (Figure 3, paragraph 0178).
[0120] “By way of non-limiting example, in cases where plant growth modules in the vertical growth tower are adapted to house a growing lettuce plant, an area adjacent to each growth module will correspond with an area of plant canopy for each growing lettuce plant”).
Referring to claim 10, Creechley shows wherein each of the two or more plants are individually controlled with separate feedback.   As shown above, the combination with Chen shows that this could be weighted feedback.  Paragraph 0015 shows the control done for each growth module and associated sensors mounted to each growth module while paragraph 0114 shows additional sensors mounted on individual growth modules.
Referring to claim 11, Creechley shows wherein the machine vision system provides individualized plant health feedback for each of the two or more plants (Paragraph 0126).
Referring to claim 12, Creechley shows wherein the machine vision plant health feedback is a function of time (paragraph 0125 – “The environmental growing condition data generated by the sensor may, for example, provide a "fingerprint" corresponding to one or more environmental conditions experienced by a growing crop plant over time over the course of its growth”).
Referring to claim 13-19, Creechley shows wherein the machine vision plant health feedback is a function of plant color or size (paragraph 0082) over time.   Paragraph 0085 shows that Creechley “measures an environmental growing condition 610 in the environmentally-controlled vertical farming growing chamber 100 over time to generate environmental condition 
Referring to claim 20, Creechley shows wherein the control system is used on a river barge vertical farm or an ocean floating vertical farm.   Creechley clearly shows vertical farming (abstract and title) but does not show the use of the vertical farming on a river barge or ocean.  The environment/location of execution of the control system does not affect the control system itself and cannot be given patentable weight.   That said, vertical hydroponic farming is clearly shown in Creechley and would be obvious to execute on any body of water.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117